1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Originally numbered claims 7 and 41 (re-numbered claims 6 and 1, respectively) have been amended as follows:
7. (Currently Amended) The method of claim 41 wherein R11 and R13 are independently selected from the group consisting of trifluoroacetyl, formyl, acetyl, t-butyloxycarbonyl (BOC), cyclohexyloxycarbonyl, fluorenyl-9-methoxy-carbonyl (Fmoc), benzyloxycarbonyl (Cbz), Cbz derivatives, triphenyl, methyl, benzyl, allyloxycarbonyl, tert-butyl, alkyl silane 
41. (Currently Amended) A method of preparing a crystalline form of a salt of a β-turn peptidomimetic cyclic compound of formula (I)

 (I) 
    PNG
    media_image1.png
    189
    301
    media_image1.png
    Greyscale

wherein:
R1 is hydrogen, C1 to C6 alkyl, aryl, or an amino acid side chain substituent of a natural or unnatural amino acid;
R3 is hydrogen, C1 to C6 alkyl, aryl, or an amino acid side chain substituent of a natural or unnatural amino acid;
5 4812-4416-5591.v1Sdbastien Rocchi, et al. - 16/184,485 Attorney Docket: 074927-0501265R2 and R4 are independently hydrogen or C1 to C6 alkyl, or R1 and R2 together with the carbon atom to which they are attached form a cyclopropyl, cyclobutyl, cyclopentyl or cyclohexyl group, or R3 and R4 together with the carbon atom to which they are attached form a cyclopropyl, cyclobutyl, cyclopentyl or cyclohexyl group;
Y is selected from the group consisting of hydrogen, -NO2, - COOR14, - OC(R14)3, 
-SO3R14, and -SO2R14;
R5, R6, R7, R8, and R9 are independently hydrogen or C1 to C6 alkyl;
R10 is hydrogen, methyl, t-butyl, or a protecting group; and
each R14 is hydrogen, alkyl or aryl;
X is selected from the group consisting of O, NR9, S, P, Se, C1 to C6 alkylene, SO, SO2 and NH;
n is 0, 1, 2, 3, 4 or 5;
the method comprising steps of:
(a) providing a protected linear peptidomimetic compound of formula (IV)

   
    PNG
    media_image2.png
    194
    332
    media_image2.png
    Greyscale

(IV)
wherein:
R2, R4, R5, R6, R7, R8, R10, X, Y, and n have the meanings defined above;
R11 and R13 are independently hydrogen or a protecting group, and at least one of R11 and R13 is a protecting group;
R12 is a protecting group;
W1 and W3 are independently an amino acid side chain substituent of a natural or unnatural amino acid, less a hydrogen atom at the point of attachment to R11 and R13 respectively; and
Z is selected from the group consisting of F, Cl, Br and I;
6 4812-4416-5591.v1Sdbastien Rocchi, et al. - 16/184,485 Attorney Docket: 074927-0501265(b) selectively deprotecting the compound of formula (IV) to form a partially protected linear peptidomimetic compound of formula (III) 

    PNG
    media_image3.png
    191
    332
    media_image3.png
    Greyscale
(III)
wherein:
R2, R4, R5, R6, R7, R8, R10, R11, R13, W1, W3, X, Y, Z, and n have the meanings defined above:
(c) cyclizing the partially protected linear peptidomimetic compound of formula (III) to form a compound of formula (II) by an intramolecular aromatic nucleophilic substitution reaction

 
    PNG
    media_image4.png
    194
    330
    media_image4.png
    Greyscale
 (II)
wherein:
R2, R4, R5, R6, R7, R8, R10, R11, R13, W1, W3, X, Y, 
(d) deprotecting all amino acid side chain protecting groups in the compound of formula (II) to obtain the salt of the β-turn peptidomimetic cyclic compound of formula (1);
and
(e) crystallizing the salt of the β-turn peptidomimetic cyclic compound of formula (I) to obtain the salt of the β-turn peptidomimetic cyclic compound of formula (I) in crystalline form;
7 4812-4416-5591.v1Sdbastien Rocchi, et al. - 16/184,485 Attorney Docket: 074927-0501265wherein the crystallizing comprises contacting the of the β-turn peptidomimetic cyclic compound of formula (I) with a basic solution having a basic pH, and reducing the pH to obtain an acidic pH to crystallize the of the β-turn peptidomimetic cyclic compound of formula (I).
Authorization for this examiner’s amendment was given in an interview with Attorney Carmen K. Robinson on March 29, 2021.
3.	The drawings filed on February 5, 2021 are accepted by the examiner.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 30, 2021